         Case 1:18-cv-04309-RWS Document 41 Filed 02/06/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE             §
COMMISSION,                         §
                                    §
            Plaintiff,              §
                                    §
v.                                  § Case No. 1:18-CV-04309-RWS
                                    §
FRANCISCO ABELLAN VILLENA,          §
GUILLERMO CIUPIAK, JAMES B.         §
PANTHER, and FAIYEZ DEAN,           §
                                    §
            Defendants.             §
_____________________________________

          UNITED STATES OF AMERICA’S NOTICE OF MOTION TO SEAL

       The United States of America (the “Government”), by and through its undersigned

attorneys, intends to file a motion to intervene and stay in the above-captioned proceeding pursuant

to Federal Rule of Civil Procedure 24. In advance of filing said motion, the Government hereby

moves this Court for an order:

   (1) providing that the Notice of Motion to Intervene and Stay Proceedings, the accompanying

       motion and memorandum of law, and the accompanying proposed order be filed under

       seal, until further order of the Court;

   (2) providing that the accompanying declaration of Trial Attorney Michelle Pascucci be

       submitted ex parte and under seal, until further order of the Court; and

   (3) providing that any order filed by the Court responsive to the aforementioned submissions

       be filed under seal, until further order of this Court.

Dated: February 6, 2019




                                                  1
Case 1:18-cv-04309-RWS Document 41 Filed 02/06/19 Page 2 of 3



                           Respectfully submitted,

                           ROBERT ZINK
                           Acting Chief, Fraud Section

                     BY:   /s/ Michelle Pascucci
                           Michelle Pascucci
                           Trial Attorney
                           Criminal Division, Fraud Section
                           United States Department of Justice
                           1400 New York Avenue NW
                           Washington, DC 20005
                           Tel: (202) 307-2208
                           Fax: (202) 514-0152
                           Michelle.Pascucci@usdoj.gov




                              2
           Case 1:18-cv-04309-RWS Document 41 Filed 02/06/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 6, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which will send notification to counsel of

record.




                                             Respectfully submitted,

                                             ROBERT ZINK
                                             Acting Chief, Fraud Section

                                      BY:    _________/s/__________
                                             MICHELLE PASCUCCI
                                             Trial Attorney
                                             Criminal Division, Fraud Section
                                             United States Department of Justice




                                                3
